Citation Nr: 9919176	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-29 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for the veteran's 
service-connected laceration of the lower lip, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from October 1950 to 
October 1953.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied his 
claim.  The veteran submitted a notice of disagreement with 
that rating decision in June 1997.  In July 1997, he was 
provided with a statement of the case.  His substantive 
appeal was received in August 1997.

It is noted that the veteran requested a hearing before a 
Member of the Board, which was scheduled for June 9, 1999.  
Notification of the scheduled hearing was sent to the veteran 
in a letter dated April 27, 1999.  The record indicates that 
the veteran failed to report for the scheduled hearing.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected laceration of the lower 
lip is manifested by complaints of persistent pain, and 
findings on most recent VA examination of a well healed, non-
tender scar, without pain on palpation, and with minimal 
residuals.

3.  The veteran's service-connected laceration of the lower 
lip is shown to be no more than moderately disfiguring, 
without evidence of pain or tenderness on objective 
demonstration, and without any interference with mastication.




CONCLUSION OF LAW

The criteria for an increased evaluation for the veteran's 
service-connected laceration of the lower lip are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, and Part 4, Diagnostic Codes 5325, 
7800, 7803, 7804, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A review of service records reveals that the veteran served 
in Korea during the Korean conflict.  He received a 
laceration of the lip at the time, when a bunker in which he 
was sleeping collapsed on top of him.  There was no injury to 
nerve, artery or bone.

A December 1953 rating decision granted service connection 
for the veteran's laceration of the lower lip, assigning a 
noncompensable disability evaluation.

Received in November 1993 was a private medical records from 
J. Haston, D.O., who reported that the veteran had pain and 
soreness in the lower lip, trouble speaking and eating, and 
some disfiguration.

On VA examination in December 1993, there was a 4 centimeters 
linear scar of the right chin just below the lip.  It was 
slightly hypertrophic, non-tender, and non-fixed to 
underlying structures.

Based on the above evidence, an increased (compensable) 
evaluation of 10 percent was assigned by a January 1994 
rating decision.

Received in May 1995 was another report from J. Haston, D.O., 
which made identical findings to the previously received 
November 1993 report.

The veteran's current claim seeking an increased evaluation 
was received in November 1996.

On VA examination in December 1996, the veteran complained of 
pain in his scar area.  The examination noted a two inch 
healed scar on the outer lower lip and a one inch healed scar 
on the inner lower lip.  There was no discussion regarding 
pain or tenderness.  Numerous photographs of the veteran's 
scar were taken and added to the report.

Pursuant to a non-service-connected pension claim, the 
veteran underwent a VA general medical examination in August 
1997, which reported only that examination of the mouth was 
unremarkable.

In October 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  The veteran testified 
that he has constant pain in his lower lip, which he 
described as throbbing and irritating, and he reported this 
pain is worse in the winter during cold weather.  He denied 
receiving any medical treatment and he denied taking any 
medication for the pain.  He reported that in the winter 
time, he kept a scarf around his mouth whenever he went 
outside to protect the scar from the cold.  (See Transcript, 
pp. 2-3).  The veteran also reported having some difficulty 
speaking due to the scar.  (See Transcript, p. 4).  (The 
Board notes that there were numerous portions of the 
veteran's testimony that were indicated to be inaudible on 
the transcript).  A transcript of the testimony is of record.

The veteran underwent another VA examination in May 1998.  It 
was reported that he had an internal scar approximately 1 
inch in length and 1/8 inch in width, which was white, well 
healed and non-tender.  There was an exterior scar that was 1 
inch in length and 1/8 to 3/8 inch in width.  It was 
minimally keloidal in nature and was described as appearing 
non-disfiguring.  It was stated that the veteran could 
express himself well, although there was some malfunction of 
the lower lip in that the scar dragged the lower lip slightly 
down on the left when speaking.  It was stated that speech 
remained entirely intelligible.  The veteran denied any 
problem with mastication, reporting that he could eat 
difficult foods such as steak without difficulty.  The scar, 
internally and externally, was vigorously palpated without 
any discomfort whatever expressed by the veteran.  The 
conclusion was that there was a through and through 
laceration of the lower lip with minimal residuals.

II.  Analysis

The veteran and his representative contend, in essence, that 
an increased evaluation of 30 percent is warranted for his 
service-connected laceration of the lower lip.  It is argued 
that the disorder is severely disfiguring, or in the 
alternative produces marked discoloration, so as to warrant 
an increased evaluation under the schedular criteria of 
Diagnostic Code 7800.  It has also been argued that the 
laceration of the lower lip produces constant pain and an 
increased evaluation has been requested as compensation for 
the reported pain.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  When a claimant submits a well-grounded claim, VA 
must assist him in developing facts pertinent to the claim.  
The Board is satisfied that all available relevant evidence 
has been obtained and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  
Specifically, the Board notes that the veteran has been 
afforded multiple VA examinations, and all pertinent medical 
evidence identified has been obtained.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating the veteran's requests for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in VA's Schedule for Rating Disabilities.

The Board also notes that in assigning an appropriate rating, 
the policy against "pyramiding" of disability awards 
enumerated by 38 C.F.R. § 4.14 must be considered.  In other 
words, while several diagnostic codes may apply in the 
instant case, "the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  However, 
the Board further notes that in Esteban v. Brown, 6 Vet. 
App. 259 (1994), the Court interpreted 38 U.S.C.A. § 1155 as 
implicitly containing the concept that all distinct 
disabilities, including those arising from a single disease 
entity, are to be rated separately, notwithstanding the 
provisions of 38 C.F.R. § 4.14, and it ruled that the veteran 
in that case, who had residuals of injury to the right side 
of his face, was entitled to separate ratings for 
disfigurement, a painful scar and muscle injury, under 
Diagnostic Codes 7800, 7804, and 5325 respectively.  The 
Court found that the critical element was that none of the 
three manifestations was duplicative of or overlapping with 
the symptomatology of the other two conditions; instead, each 
was separate and distinct in nature.  Id. at 262.  Thus, the 
Court concluded that, as a matter of law, the veteran was 
entitled to combine his 10 percent rating for disfigurement 
under Diagnostic Code 7800, with an additional 10 percent 
rating for a tender and painful scar under Diagnostic Code 
7804 and a third 10 percent rating for facial muscle injury 
interfering with mastication under Diagnostic Code 5325.

Given the Court's holding in Esteban, the Board will now 
address each of the above identified Diagnostic Codes in its 
review of the veteran's current claim.

Under 38 C.F.R. § 4.73, Diagnostic Code 5325, a 10 percent 
rating is warranted if an injury to the facial muscles 
interferes to any extent with mastication.  The Board has 
considered the application of this evaluation and notes that 
the November 1993 and May 1995 reports from Dr. Haston did 
state that the veteran had some trouble with speaking and 
eating.  It is not entirely clear whether Dr. Haston's 
comments were based on objective findings from examination or 
were based solely on the veteran's subjective history, as his 
reports failed to provide any detailed discussion of the 
foundation for these statements.  Nonetheless, the Board 
notes that on VA examination in May 1998, the veteran himself 
reported that he had no trouble with mastication, even with 
difficult foods such as steak.  That VA examination also 
reported that the veteran's speech was entirely intelligible 
even though the lower lip dragged slightly with speaking.  
Likewise, the veteran's prior VA examination in December 1993 
and December 1996 were negative for any reported interference 
with mastication.  Thus, the Board concludes that the 
overwhelming preponderance of the medical record demonstrates 
that there is no interference with the veteran's mastication 
and thus a 10 percent rating is not warranted under 
Diagnostic Code 5325.

The Board will next address 38 C.F.R. § 4.118, Diagnostic 
Code 7800 which provides a noncompensable rating for slight 
disfiguring scars of the head, face or neck.  A 10 percent 
rating is assigned for moderate disfiguring scars of the 
head, face or neck.  A 30 percent rating is warranted for 
severe disfiguring scars, especially if they produce a marked 
and unsightly deformity of the eyelids, lips or auricles.  
Complete or exceptionally repugnant deformity of one side of 
the face or marked or repugnant bilateral disfigurement is 
rated 50 percent disabling.  The note to this provision 
states that when in addition to tissue loss and cicatrization 
there is marked discoloration, color contrast, or the like, 
the ratings under Code 7800 may be further increased, so that 
the 30 percent rating may be increased to 50 percent, and the 
10 percent to 30 percent.

In considering Diagnostic Code 7800, the Board finds that 
after reviewing the clinical findings and the photographs of 
the appellant's face, the evidence does not demonstrate that 
the scar is more than moderately disfiguring.  In this 
regard, it is noted that the veteran's most recent VA 
examination described the scar as non-disfiguring.  Given 
it's keloidal nature, and degree of visibility on the face, 
the Board concedes that the scar is moderately disfiguring 
despite this examination finding.  However, the Board does 
not find that the scar is more than moderately disfiguring.  
Furthermore, there is simply no medical evidence of record to 
indicate marked discoloration, color contrast, or the like, 
so as to warrant a further increase as discussed in the note 
to Diagnostic Code 7800.  Therefore, the Board is unable to 
identify any basis to grant a higher evaluation for the scar 
on the basis of disfigurement under Diagnostic Code 7800.

The Board has also considered the provisions of Diagnostic 
Code 7804, which provide that a compensable evaluation is 
appropriate for scars that are superficial, tender, and 
painful on objective demonstration.  In this regard, the 
Board has carefully considered the contentions and testimony 
of the veteran in which he complained of constant pain from 
his scar.  The Board also again notes that Dr. Haston 
reported that the veteran experienced pain and soreness in 
the lower lip, although once again, there was no explanation 
provided as to the basis for that finding.  Nonetheless, the 
Board finds that the overwhelming preponderance of the 
medical record indicates that there has been no objective 
demonstration that the veteran's scar is tender or painful.  
Specifically, most recent VA examination in May 1998 reported 
the veteran's scar was non-tender and indicated there was no 
discomfort upon vigorous palpation.  Likewise, VA examination 
in December 1993 indicated the scar was non-tender and on 
examination in December 1996, there were no findings of 
tenderness.  Thus, the Board finds there is also no basis for 
a compensable evaluation under Diagnostic Code 7804.

The Board has also considered the possible application of 
other Diagnostic Codes to the veteran's scar.  For example, 
Diagnostic Code 7805 provides that scars are to be evaluated 
on the limitation of function of the body part affected.  The 
provisions of Diagnostic Code 7803 provide that a compensable 
evaluation is warranted for scars that are superficial or 
poorly nourished, with repeated ulceration.  However, the 
Board finds that the criteria for a compensable evaluation 
under Diagnostic Code 7805 are not met as the veteran is not 
shown to have any limitation of function that would otherwise 
be compensable, nor has there been any objective medical 
evidence of record to show that the veteran has experienced 
repeated ulceration.  Accordingly, a compensable evaluation 
would not be warranted under these criteria.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7805.

The Board also notes that, to whatever extent the veteran may 
be offering his own medical opinion and diagnosis as to his 
condition, the record does not indicate that he has any 
professional medical expertise.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. denied, 
119 S. Ct. 404 (1998).  See also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).

In reaching its determination, the Board has also given 
consideration to the provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has also considered the doctrine of giving the benefit of the 
doubt to the veteran under 38 U.S.C.A. § 5107(b) and 38 
C.F.R. §§ 3.102, 4.3, but does not find the evidence is of 
such approximate balance as to warrant its application.  The 
preponderance of the evidence is clearly against the 
veteran's claim.


ORDER

Entitlement to an increased evaluation for the veteran's 
service-connected laceration of the lower lip, above the 
current 10 percent disability evaluation, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

